


110 HR 3783 IH: Trans Fat Truth in Labeling Act of

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3783
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2007
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Commissioner of Food and Drugs to revise
		  the Federal regulations applicable to the declaration of the trans fat content
		  of a food on the label and in the labeling of the food when such content is
		  less than 0.5 gram.
	
	
		1.Short titleThis Act may be cited as the
			 Trans Fat Truth in Labeling Act of
			 2007.
		2.FindingsThe Congress finds as follows:
			(1)The Institute of Medicine of the National
			 Academies advises the United States Government on nutritional science for use
			 in public policy and product labeling programs.
			(2)In
			 2002, the Institute of Medicine issued dietary reference intakes for energy,
			 carbohydrate, fiber, fat, fatty acids, cholesterol, protein, and amino acids
			 and made recommendations regarding consumption of trans fat.
			(3)These
			 recommendations included a statement that trans fatty acids are not
			 essential and provide no known benefit to human health.
			(4)The Institute of
			 Medicine concluded that both saturated and trans fats increase levels of LDL
			 cholesterol and trans fats may also lower levels of HDL cholesterol.
			(5)A
			 2006 New England Journal of Medicine scientific review stated that from
			 a nutritional standpoint, the consumption of trans fatty acids results in
			 considerable potential harm but no apparent benefit.
			3.Declaration of
			 trans fat content of less than 0.5 gram per serving on the label or in the
			 labeling of food
			(a)RequirementNot
			 later than 6 months after the date of the enactment of this Act, the
			 Commissioner of Food and Drugs shall promulgate a final regulation revising
			 section 101.9(c)(2)(ii), and such other provisions as may be necessary, of the
			 Code of Federal Regulations to require that—
				(1)if
			 the trans fat content of a serving of a food is less than 0.5 gram, and
				(2)if the trans fat
			 content of a serving of the food is declared in the nutrition information on
			 the label or in the labeling of the food,
				the trans
			 fat content of a serving of the food shall be expressed through the use of an
			 asterisk or other notation stating that the trans fat content of a serving is
			 less than 0.5 gram (instead of expressing the trans fat content as
			 zero).(b)Effective
			 dateThe regulation promulgated under subsection (a) shall take
			 effect on the date that is 18 months after the date of the enactment of this
			 Act.
			
